SHAHOOD, J.
Appellant, Kevin Render, appeals from a judgment and conviction for the offense of robbery with a firearm, raising ñve issues, all of which we affirm. We write only to address the sentencing issue raised by appellant.
Appellant argues that it was error to sentence him pursuant to the Prison Re-leasee Reoffender Act. We affirm the sentencing issue based on the recently decided case by the Florida Supreme Court in Knight v. State, 808 So.2d 210 (Fla.2002), which held that a defendant, as a prison releasee reoffender, was subject to a life sentence for conviction of robbery with a firearm, a first-degree felony punishable by life.
AFFIRMED.
STEVENSON and MAY, JJ., concur.